DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 27, 2020 has been entered.
Applicants' arguments, claim amendments, and declaration, each filed July 27, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 



Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 6, 8, 13-15, and 19-20 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Specifically, the originally filed application does not appear to provide support for “wherein the unit dose of the nasal composition has a volume of 25µl-150µl, the nasal composition has a droplet size Dv(90) less than 200 mm and a viscosity equal to or less than 100cps and when the unit dose of the nasal composition is administered to a human achieves a Cmax in less than 45 minutes and wherein the intersubject variability in AUC0-6 among humans administered the unit dose of the same volume is of less than 50%” (emphasis added). Applicants state only that “support for the amendments can be found throughout the specification, including the claims”. Since Applicants provide no specific citation and examiner is unable to locate support, it appears the amended claims contain new matter. 


Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-6, 8, 13-15, 19, and 20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 1 required “administering … a unit dose of a nasal composition by 0-6 among humans administered the unit dose of the same volume is less than 50%”. However, it is unclear whether the AUC requires all subjects to receive the same unit dose or whether the unit dose may vary based on the subjects attributes (i.e. body weight). For the purposes of applying prior art, the claims are interpreted under the broadest reasonable interpretation set forth in MPEP 2111 as permitting the unit dose to vary and thus be optimized to provide the desired AUC. It is further unclear whether the claim requires administration to a single human or multiple humans given the recitations of both “a human” and “among humans”. Applicants should clarify what constitutes a unit dose and how many humans are required to receive a unit dose in the method.
Claim 1, as amended, requires “the unit does of the nasal composition has a volume of 25µl-150µl… and wherein the inter-subject variability in AUC0-6 among humans administered the unit dose of the same volume is of less than 50%”. However, there are no units to convey whether AUC0-6 references minutes, hours, days, etc. Further, while a range of suitable volume is recited, it remains unclear whether each subject is required to receive the same dose of tapentadol. It is unclear whether the recited “same volume” refers to the same volume as the other subjects or the same volume range as previously recited. Under the former interpretation, even where the volume is the same, there is nothing in the claim requiring the amount of tapentadol contained in the dose to be the same. Accordingly, the claim is considered indefinite. 

  

Indefiniteness Remarks
Applicants argue that Claim 1 has been amended to clarify that the unit dose of 0-6 of less than 50%, so the rejection should be withdrawn.  
Examiner disagrees. The recitation of a range of volumes does not clarify whether each subject is required to receive the same dose of tapentadol. Thus, Applicants argument is unpersuasive.  


Claim Rejections - 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1, 3, 5, 6, 8, 13-15, and 19-20 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Yanagawa (U.S. 2006/0110333 – provided via IDS dated 8/24/2014) in view of Christoph (U.S. 2010/0063148 – provided via IDS dated 8/24/2014), the combination further in view of Birch (U.S. 2005/0142072).
Yanagawa teaches nasal administration of the opioid analgesic fentanyl achieves a Cmax within 45 minutes when administered to monkeys (See Table 7, Fig. 4) using calcium carbonate as the nasal carrier [0081]. Other suitable opioid analgesics include tramadol hydrochloride [0027]. The amount of opioid contained in the composition may vary from 0.1-50% [0040]. The carrier has a small average particle size that is preferably 20-100µm [0046]. 
Yanagawa does not explicitly teach using tapentadol. 
Christoph teaches tapentadol as an alternative to other opioids such as tramadol. Christoph teaches a solution of tapentadol HCl in saline [0072]. The dosage form may be administered intranasally as a solution [0055-0056]. Auxiliary agents may include water [0057]. 
Christoph does not teach that administration of tapentadol via the nasal route will achieve a Cmax in less than 45 minutes.
Christoph does not teach the viscosity of a nasal composition. 
Birch teaches the most preferred viscosity for an analgesic nasal composition is 5-100cps ([0090], Examples and Table 1). A preferred nasal spray device holds 123µL 
It would have been prima facie obvious to one of ordinary skill in the art making the composition of Yanagawa to choose tapentadol as the opioid as taught by Christoph, formulate the dosage as a solution to have the preferred nasal viscosity and volume as taught by Birch, and administer said opioid containing solution to a human subject intranasally to rapidly alleviate pain. One of skill in the art would expect the administration to have a consistently rapid onset of action with minimal inter-subject variability based on the test data provided by Yanagawa. 
Applicants have amended the claims to recite that a unit dosage of the nasal composition has a volume of 25-150µl. Applicant has also required a viscosity of 100cps or less in claim. Because these recited ranges overlap with those taught by Birch, a prima facie case of obviousness is established. See MPEP 2144.05.
With regard to the instantly recited inter-subject variability being less than 50%, Applicants have provided no standard for calculating inter-subject variability or AUC0-6. AUC values can be over specific time frames (i.e. 0-6 units or inf in table presented by Applicants), but the instant claims fail to specifically state what the AUC parameters are as no units are recited. Inter-subject variability typically evaluates the response of different patients to the same dosage, but the instant claims to not require each subject be administered the same dosage. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to test the AUC of each patient and administer the desired amount of active agent to provide each patient with the appropriate dosage to provide the desired AUC. MPEP 2144.05


Obviousness Remarks
Applicants argue that Yanagawa provides a nasal composition (that does not include tapentadol) wherein opioid analgesic is highly absorbable into the body [0001]. Applicants argue that Yanagawa does not teach the nasal administration of tepentadol, but rather teaches use of an analgesic which is highly absorbable into the body.  Applicants point out that Yanagawa shows an absorption less than 1% citing table 7 and figure 4, so tapentadol has a low absorption and lipid solubility. Applicants argue that the references fail to teach the inter-subject variability of the recited method is below 50% as demonstrated in the table
    PNG
    media_image1.png
    192
    203
    media_image1.png
    Greyscale
 (right), which is presented as part of attorney arguments. As such, Applicants contend that the rejection should be withdrawn. 
Examiner disagrees. The rejection is based on a combination of references and Christoph, rather than Yanagawa, is relied upon for teaching tapentadol. With regard to inter-subject variability of tapentadol. The instant specification states that “[s]urprisingly, inter-subject variability is found lower with intranasal formulation compared to oral formulation”. However, Examiner disagrees that this statement rises to the level of an unexpected result. See MPEP 716. Tapentadol was known to have a high clearance when administered orally before the filing of the instant Application (Eur. J. Drug Met and Pharmacokinetics; 2007; 32; 163-169). One of skill in the art would recognize that such compounds are ideal for inhalation because if some amount of the drug is prima facie case of obviousness is established. With regard to the table submitted as part of Applicants’ arguments, attorney argument cannot take the place of evidence. MPEP 716.01(c)(2). Further, it is noted that the recited method does not require subjects to be administered the same dosage. While a basic principle of testing inter-subject variability is that all subjects be administered the same dosage form, the instant claims permit the unit dose administered by be as low 5% tapentadol or as much as 50% tapentadol (a 10-fold increased dosage). Examiner submits that where a skilled artisan is able to optimize the dosage within a 10-fold range to provide the desired AUC, any inter-subject variability can be minimized if not avoided entirely. Thus, Applicants argument is unpersuasive.

Applicants argue that the Christoph reference does not teach or suggest a range of 5-50% tapentadol, so the rejection should be withdrawn. 
Examiner disagrees. As discussed above, the rejection is based on a combination of references and Yanagawa teaches that the amount of opioid in the nasal composition may be about 0.1-50% [0040], which overlaps with the instantly recited range. See MPEP 2144.05(I).  While Yanagawa teaches that any opioid analgesic may be used in the composition, Yanagawa only provides examples of opioids and not a 

Applicants argue that Christoph teaches administration of a combination tapentadol with pregabalin. However, the instant claims are limited to tapentadol as the only active pharmaceutical ingredient, and Applicants take the position that such is not taught or suggested by Christoph.  
Examiner disagrees. Christoph clearly teaches that tapentadol may be administered alone (see whole document, specifically [0074]), pregabalin may be administered alone [0075] or the combination of the two may be administered [0076]. While the combination may be the most preferred based on a showing of synergy (Table 1), the reference is not limited to preferred embodiments. MPEP 2123. Further, the rejection is simply based on substitution of the generic opioid taught by Yanagawa for the specific opioid, tapentadol, taught by Christoph. 

Applicants argue that Christoph is silent on concentration or tapentadol as well as droplet size distribution, Cmax and AUC of tapentadol, so the rejection should be withdrawn. 
Examiner disagrees. The rejection is based on a combination of references, so arguments against the references individually are not persuasive. Here, the general 

Applicants argue that there is no reason to combine the references in order to arrive that the instantly claimed subject matter as required by KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Accordingly, Applicants request the rejection be withdrawn. 
Examiner disagrees. MPEP 2143 sets forth exemplary rationales for establishing a prima facie case of obviousness. These rationales include “[s]imple substitution of one known elements for another to obtain predictable results”. Here, the present rejection simply substitutes one opioid for another according to MPEP 2144.06(II). 

Applicants argue that one of skill in the art formulating the composition of Yanagawa and Christoph and would not create a liquid formulation as taught by Birch. Applicants further argue that Birch teaches the only opioid that has a low rate of respiratory depression is buprenorphine.  
Examiners disagrees. Birch teaches administration of nasal analgesic compositions as aqueous liquids. Yanagawa prefers suspension in water followed by freeze drying for administration as a powder. However, suspension in water demonstrates the composition is suitable for aqueous formulations. Christoph teaches that granulation in water leads to homogenous distribution [0062] where a solid formulation is desired, but teaches the form of the composition may also be a solution or suspension [0059]. Accordingly, one of ordinary skill in the art making the composition of Yanagawa and Christoph would have been motivated to formulate it as a liquid 
 “Buprenorphine, however, is unusual in exhibiting a low maximum effect for respiratory depression and also a bell-shaped dose response curve where the effect first increases with larger doses, reaches a ceiling and then diminishes as the dosage is further increased, which makes it a safer drug than morphine, where respiratory depression will ultimately lead to death”.

There are many reasons to choose one opioid over another as each is well-established to have different benefits and drawbacks. Counsel’s argument that because a certain opioid has a benefit, a skilled artisan would necessarily chose that opioid is highly unpersuasive. Further, Applicants have argued of the cited references individually. However, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references, as in the present rejection.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that Franklin (U.S.2010/0227921) (provided in IDS dated 8/28/2014) teaches that tapentadol has low oral bioavailability resulting in high interpatient variability. Applicants submit that none of the cited documents disclose or suggest that nasal administration of tapentadol would reduce inter-subject variability, so the rejection should be withdrawn. 
Examiner disagrees. Applicants have made no connection between oral bioavailability and nasal bioavailability and the instant claims are drawn to nasal administration. Further the instant claims do not require reduced inter-subject variability compared to oral administration. Accordingly, Applicants argument is unpersuasive. 

Applicants argue that Dale teaches that teaches that nasal administration of opioids, such as fentanyl and buprenorphine, show inter-subject variability. Thus, one of ordinary skill in the art would consider that tapentadol also would show intersubject variability. 
Examiner disagrees. The instant claims permit inter-subject variability in AUC of less than 50% without even stating how the AUC units or whether the subjects were administered the same dose. Considering that the level of skill in the art of making pharmaceutical dosages is that of an M.D., D.O., or pharmaceutical chemist, a skilled artisan would find it prima facie obvious to optimize the amount of tapentadol (i.e. unit dose) to provide the desired AUC. 

Applicants argue that one of ordinary skill in the art practicing the instantly claimed method would not expect inter-subject variability to be below 50%. Applicants argue that the prior art taught that tapentadol did not have good absorption through mucosa. Even if nasal administration were attempted it would be expected to have high inter-subject variability, which would make the drug unsuitable for intranasal administration. None of the desired documents motivate a skilled artisan to choose tapentadol for intranasal administration.
Examiner disagrees. Based on the fentanyl data provided in Yanagawa, one of skill in the art would expect a low inter-subject variability.  Moreover, the instant claims simply require the composition be administered to humans. As discussed above, the instant claims permit the amount of tapentadol administered may be varied over a 10-

Applicants argue there is no reasonable expectation of mucosal absorption of tapentadol hydrochloride. 
Examiner disagrees. Generally, drugs of the same class behave similarly to one another. Here, Yanagawa teaches nasal mucosal absorption of the opioid analgesic fentanyl. Thus, one of skill in the art would expect that other opioids would likewise undergo mucosal absorption, particularly where the opioid is dissolved into a solution. 

Applicants indicate they have demonstrated a surprising or unexpected result. 
Examiner agrees that p.8 of the declaration provides evidence of unexpectedness. However, to overcome a prima facie case of obviousness, the unexpected result must be commensurate in scope with the instant claims. MPEP 716.02(d). Here, the data states administration to “subjects”, but the claims are drawn to a “human in need thereof” and there is no evidence that the subjects tested were human. Moreover, the subjects were all given the same dosage, while the claim permits different dosages (5-50% tapentadol) to be administered. For at least these reasons, the instant claims are not commensurate in scope with the unexpected results provided in the Joshi declaration. Accordingly, Applicants arguments are unpersuasive and the rejection is maintained.  


Response to §1.132 Declaration
The declaration submitted under 37 CFR 1.132 filed July 27, 2020 is insufficient to overcome the rejection of claims 1, 3, 5, 6, 8, 13-15, and 19-20 based upon the obviousness rejection as set forth in the last Office action.

Applicants argue that based on the Joshi declaration, tapentadol would not have been a suitable candidate for intra-nasal administration because (1) low lipid solubility expected to cause decreased absorption, (2) bitter taste, (3) high expected inter-subject variability. Thus, Dr. Deepa Joshi submits the obviousness rejection be withdrawn.
Examiner disagrees. A bitter taste should promote nasal administration over oral administration. Low absorption would not by itself lead a skilled artisan away from attempting intranasal administration of tapentadol, particularly in view of Christoph suggesting intranasal administration of opioids including tapentadol. Regarding the 

Applicants argue that Terlinden (provided via IDS dated 8/28/2014) teaches that a skilled artisan would expect less absorption through mucosal layers based on testing of buccal administration. The Joshi declaration submits that a skilled artisan would analogize between buccal mucosa adsorption and adsorption through nasal mucosa and expect from Terlinden that, similar to buccal mucosa, nasal mucosa would have negligible absorption of tapentadol.  
Examiner disagrees. Applicants have provided no rationale as to why a lack of bioavailability from an undisclosed tapentadol formulation administered buccally would lead a skilled artisan to believe that all nasal administration of tapentadol would also lack bioavailability. Thus, Applicants have not negated the obviousness to try intranasal administration of tapentadol based on the teaching of Christoph. However, the declaration of Dr. Joshi does appear to provide evidence of unexpected results (declaration at p.8). The claims must be placed commensurate in scope with the unexpected results in order to overcome the obviousness rejection. MPEP 716.02(d). Because the claims are not currently commensurate in scope with the unexpected results, the rejection is maintained.  Examiner notes that the Terlinden reference teaches oral administration resulted in a Tmax of 0.83±0.13 hours and one of skill in the max for nasal administration than oral. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 6, 8, 13-15, 19, and 20 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,292,948. While the patented claims are not identical to the pending claims, it would have been prima facie obvious to one of skill in the art following the patented claims to include a nasal carrier in the composition being administered to the nostrils. 
Applicants submit that they will file a terminal disclaimer upon indication of allowable subject matter. 
Since no terminal disclaimer has yet been filed, the rejection is maintained. 


Double Patenting Remarks
Applicants submit that they will submit a terminal disclaimer, as appropriate, on the indication of allowable subject matter. Since no such terminal disclaimer has yet been submitted, the rejection is maintained. 


Conclusion
No claims are currently allowed.  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ADAM C MILLIGAN/
Primary Examiner, Art Unit 1612